DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a continuation of US Application 15/156,528 (now US 10,117,858), which is a continuation of US Application 14/521,843 (now US 9,365,552), which is a continuation of US Application 13/923,349 (now abandoned), which is a continuation of US Application 13/544,182 (now US 8,476,269) which is a continuation of US Application 13/047,319 (now US 8,247,436), which claims the benefit of an effective US filing date from US Provisional applications 61/315,509, filed March 19, 2010 and 61/441,853, filed February 11, 2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Election/Restrictions
Applicant’s election without traverse of Group I (i.e. compounds of Formula I and compositions thereof), claims 1-6 and 9, in the reply filed on June 21, 2021 is acknowledged.  Further, Applicant’s election of the compound 243 
    PNG
    media_image1.png
    163
    382
    media_image1.png
    Greyscale
in the same reply is acknowledged.  The elected species reads on each of claims 1-6 and 9 within the elected group.  The requirement is still deemed proper and is therefore made FINAL.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the compound based on the elected species above, wherein the no prior art was found for the elected species.    Accordingly, the scope of the search and examination was expanded in accordance with MPEP 803.02, resulting the consideration of the additional species described in the rejections herein.

Status of Claims
Currently, claims 1-6 and 8-10 are pending in the instant application. Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species.
 Claims 1-6 and 9 read on the elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment and extended scope described above.  

Claim Interpretation
As an initial matter, the Examiner would like to provide an interpretation of the claimed pharmaceutical composition or formulation.  Notably, the only structural features actually required by the claim are a compound of the claimed formula. It is further noted that the claimed recitations of a prophylactic or therapeutic agent or a medicine have been interpreted as an intended use for the instant compounds.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the 
Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry entry for CAS RN 1246034-74-1, which has an entry date of October 12, 2010.
Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    278
    554
    media_image4.png
    Greyscale
 which reads on the formula (1) where R1 is H, n1 and n2 are each 0, A is benzothiazolyl, X is –NRX1- where RX1 is H, and R2 is an optionally substituted aromatic heterocyclic group (pyrimidine).  Further, with regard to the claimed compositions, the reference contains an explicit description of the compound dissolved in unbuffered water.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.

Claim(s) 1, 3-6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/111076 (“the ‘076 publication”) which is the earliest published document in the patent family containing the US Patent and Application relied upon in the double patenting rejections below.  Notably, the rejection is alternatively made under 35 USC 102(a)(1), as the publication .

The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The prior art teaches unsaturated amide compounds of the formula 
    PNG
    media_image5.png
    55
    166
    media_image5.png
    Greyscale
for use as anticancer agents (see Abstract) which reads on the claimed composition and medicine.  The prior art describes far too many anticipatory compounds to describe how each reads on the instantly claimed formula, but as an example, the compound 
    PNG
    media_image6.png
    141
    230
    media_image6.png
    Greyscale
 is taught (p. 91).  The exemplary compound reads on the 
    PNG
    media_image7.png
    65
    49
    media_image7.png
    Greyscale
, X is –O-, and R2 is an optionally substituted aryl group (phenyl).  Since the prior art teaches all required features of the claimed invention, the claims are anticipated.  Applicant is encouraged to review the exemplified compounds in the prior art to ensure that the entirety of the overlapping anticipatory subject matter is overcome in response to this rejection.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 17 and 23 of copending US Application 17/034,604. This is a provisional statutory double patenting rejection since the conflicting claims have not, in fact, been patented.
In particular, the rejected claims are rejected as claiming an identical scope as the conflicting claims of the application recited above.  Since the claims recite scopes which are identical to those already patented, a statutory double patenting rejection is appropriate.
It is suggested that for the purposes of compact prosecution, Applicants narrow the claims to highlight the differences between the scopes of the inventions claimed in the respective dependent claims (for example, dependent claims relating to the particular heterocyclic diyl group) in order to overcome this rejection and the following double patenting rejections.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-6 and 9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over 
claims 1-17, 23 and 26 of copending US Application 17/034,604.  
Claims 1-19 of US Patent 10,787,428.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting and patented claims are drawn to a compounds which anticipate those of the instantly claimed formula, as well as anticipatory compositions.  
For example, the remaining variables are identical in scope and the compounds of the conflicting claims anticipate those of the instant formula where the heterocyclic diyl group is 
    PNG
    media_image8.png
    238
    571
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    365
    493
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    240
    487
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    129
    495
    media_image11.png
    Greyscale

Because the instant claims completely encompass the compounds of the conflicting and patented claims, with dependent claims reciting compounds which anticipate those of the instantly claimed formula, a double patenting rejection is appropriate.

Conclusion



































No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699